     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 1 of 12


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ARROWOOD INDEMNITY COMPANY, a            No. 2:21-cv-00397 WBS JDP
     Delaware Corporation, formerly
13   known as ROYAL INSURANCE COMPANY
     OF AMERICA, and successor to
14   ROYAL GLOBE INSURANCE COMPANY            ORDER RE: CITY OF WEST
                                              SACRAMENTO’S MOTION TO
15                  Plaintiff,                DISMISS
16         v.

17   CITY OF WEST SACRAMENTO; and
     ROES 1-50, inclusive
18
                    Defendants.
19

20
21                                 ----oo0oo----
22               This is an insurance coverage dispute concerning
23   whether plaintiff Arrowood Indemnity Company (“Arrowood”) has an
24   obligation, under its duty to indemnify, to pay a Stipulated
25   Judgment against its insureds in a related action, City of West
26   Sacrament v. R and L Business Management, No. 2:18-cv-900-WBS-JDP
27   (the “R&L Action”).     Defendant City of West Sacramento (“the
28
                                          1
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 2 of 12


1    City”) now moves to dismiss for failure to state a claim upon

2    which relief may be granted.       (See Mot. to Dismiss (Docket No.

3    11).)

4    I.    Factual Background

5                In the R&L Action, the City of West Sacramento filed an

6    environmental enforcement action against R and L Business

7    Management (“R&L”) as the successor in interest to Stockton

8    Plating, Inc., John Clark, and the Estate of Nick Smith,

9    Deceased1 (collectively, “the R&L defendants”), among others, to

10   address environmental contamination at and emanating from 319 3rd

11   St., West Sacramento, California (the “Site”).          (First Amended

12   Complaint (“FAC”) ¶ 13 (Docket No. 9).)         In the course of the

13   litigation, the court granted two largely undisputed motions for

14   summary judgment against the R&L defendants, and, after holding a

15   three-day evidentiary hearing (the “Divisibility Hearing”),

16   determined that they were each jointly and severally liable for

17   the contamination at the Site under the Comprehensive

18   Environmental Response, Compensation, and Liability Act

19   (“CERCLA”) § 107(a).      (FAC, Ex. E (“Stipulated Judgment”) (Docket

20   No. 9-5).)
21         A.    Arrowood’s Insurance Policies and Defense of the R&L
                 Defendants
22

23               Arrowood--the R&L defendants’ insurer--defended the R&L

24   defendants subject to a reservation of rights throughout the

25         1   The City sued the Estate of Nick Smith pursuant to
26   California Probate Code §§ 550-555, which permits an action to
     establish a decedent’s liability for which the decedent was
27   protected by insurance to be commenced or continued against the
     decedent’s estate without the need to join the decedent’s
28   personal representative or successor in interest as a party.
                                     2
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 3 of 12


1    action because of four insurance policies it and its predecessor

2    had issued to R&L and Smith between 1976 and 1986 (the “Arrowood

3    Policies”).2    (FAC ¶ 18.)    These policies provided comprehensive

4    general liability insurance for damage to property, subject to

5    several exclusions.     (See FAC ¶ 10.)     Two exclusions are

6    applicable to this case: the “Pollution Exclusion” and the “Owned

7    Property Exclusion.”      (See id.)   The Pollution Exclusion states

8    that “this insurance does not apply to bodily injury or property

9    damage arising out of the discharge, dispersal, release or escape

10   of . . . contaminants or pollutants into or upon land.”              (Id.)

11   This exclusion is subject to an exception, however, for

12   discharges that are “sudden and accidental” (the “Sudden and

13   Accidental Exception”).       (Id.)

14               The Owned Property Exclusion states that no coverage

15   exists for

16               property damage to
17                    (1) property owned or occupied by or
                      rented to the insured;
18
                      (2)   property used by the insured; or
19
                      (3) property in the care, custody or
20                    control of the insured or as to which
                      the insured is for any purpose
21                    exercising physical control.
22   (Id.)

23               In other words, Arrowood’s policies generally do not

24   provide coverage for property damage occurring due to the

25   release of environmental pollutants.        (See id.)    If it is

26   determined, however, that those releases were “sudden and
27
             2 Each of these policies also covered officers and
28   directors of R&L, which included Clark. (FAC ¶¶ 6-9, 15-17, 19.)
                                     3
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 4 of 12


1    accidental,” and that property not owned, possessed, or used by

2    the R&L defendants was damaged, coverage exists and Arrowood

3    owes the R&L defendants a duty to indemnify.         (See id.)

4          B.    The Settlement Agreement and Stipulated Judgment

5                On March 3, 2021, the City, the R&L defendants, and

6    Arrowood entered into a settlement agreement, which included a

7    covenant to request that the court enter a stipulated judgment

8    against the R&L defendants (the “Stipulated Judgment”).              (See

9    FAC, Ex. F at 2-14 (“Settlement Agreement”).)         The City agreed

10   not to execute the judgment against the R&L defendants.              Instead,

11   the City agreed to only execute the judgment against Arrowood

12   pursuant to California Insurance Code § 11580, which permits

13   judgment creditors to bring an action against an insurer to

14   recover on a judgment against its insured, subject to the

15   policy’s terms and limitations.       See (id.); Cal. Ins. Code

16   § 11580(b)(2).

17               Pursuant to the Settlement Agreement, Arrowood agreed

18   to reimburse the City for its past response costs in the amount

19   of $125,627.90, and to complete site investigation to the

20   satisfaction of the California Department of Toxic Substances
21   Control (“DTSC”).     (Settlement Agreement at 2.)       Arrowood also

22   agreed to fund remediation of the site, as indemnity, but only if

23   the City, as a judgment creditor under the Stipulated Judgment,

24   prevails and obtains a final, non-appealable judgment in an

25   action brought under California Insurance Code § 11580.              (Id. at

26   5-6.)
27               On March 10, 2021, the court entered the Stipulated

28   Judgment against the R&L defendants in favor of the City. (See
                                          4
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 5 of 12


1    FAC, Ex. F at 16-139 (“Stipulated Judgment”).)          The Stipulated

2    Judgment attaches and incorporates the court’s rulings on the

3    City’s motions for summary judgment and its Order Denying

4    Defendants’ Request for a Finding of Divisibility under CERCLA

5    (the “Divisibility Order”), and finds that the City is entitled

6    to judgment on its claims against the R&L defendants under

7    CERCLA, the Carpenter-Presley-Tanner Hazardous Substance Account

8    Act (“HSAA”), the Resource Conservation and Recovery Act

9    (“RCRA”), the Gatto Act, the Porter-Cologne Water Quality Control

10   Act, and California public nuisance law.         (See id. at 4.)

11         C.    The Instant Action

12               Arrowood filed this declaratory relief action on March

13   3, 2021.    (See Compl. (Docket No. 1).)      While Arrowood’s original

14   complaint named R&L, John Clark, the Estate of Nick Smith, and

15   the City of West Sacramento as defendants (see Compl. ¶¶ 5-8),

16   Arrowood amended its complaint on March 11, 2021, naming only the

17   City as a defendant.      (See FAC ¶ 5.)    The operative complaint

18   seeks declarations that (1) Arrowood owes no duty to satisfy the

19   Stipulated Judgment on the ground that the Arrowood Policies

20   exclude coverage for the claims alleged against the R&L
21   defendants; and (2) even if the court finds that Arrowood has a

22   duty to satisfy the Stipulated Judgment, the applicable limit of

23   the Arrowood Policies is $500,000.        (See FAC at 15-17.)        Arrowood

24   attached the Stipulated Judgment--including the prior court

25   orders that it incorporates--to its operative complaint as an

26   exhibit.3   (See FAC, Ex. F.)
27
           3   The City filed a counterclaim against Arrowood--not at
28   issue here--on April 6, 2021, under California Insurance Code §
                                     5
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 6 of 12


1    II.   Discussion

2                Federal Rule of Civil Procedure 12(b)(6) allows for

3    dismissal when the plaintiff’s complaint fails to state a claim

4    upon which relief can be granted.        See Fed. R. Civ. P. 12(b)(6).

5    The inquiry before the court is whether, accepting the

6    allegations in the complaint as true and drawing all reasonable

7    inferences in the plaintiff’s favor, the complaint has stated “a

8    claim to relief that is plausible on its face.”          Bell Atl. Corp.

9    v. Twombly, 550 U.S. 544, 570 (2007).        “The plausibility standard

10   is not akin to a ‘probability requirement,’ but it asks for more

11   than a sheer possibility that a defendant has acted unlawfully.”

12   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          “Threadbare

13   recitals of the elements of a cause of action, supported by mere

14   conclusory statements, do not suffice.”         Id.   Although legal

15   conclusions “can provide the framework of a complaint, they must

16   be supported by factual allegations.”        Id. at 679.

17               The City argues that dismissal of Arrowood’s first

18   claim--that it is entitled to a declaration that it owes no duty

19   to indemnify under the terms of the Arrowood Policies--is

20   warranted because prior orders of the court in the R&L Action
21   establish that neither the Pollution Exclusion nor the Owned

22   Property Exclusion apply.4      (See Mot. to Dismiss at 7-10.)

23
     11850. The City claims that the R&L defendants’ liability under
24   the Stipulated Judgment is covered by the Arrowood Policies.
     (See City’s Counterclaim (Docket No. 13).)
25        4    Although the City’s Motion to Dismiss argues that
26   “Arrowood’s First Amended Complaint should be dismissed,” the
     City’s Motion focuses only on Arrowood’s first claim, failing to
27   present any argument for why dismissal is appropriate as to
     Arrowood’s second claim that, even if the court finds that
28   Arrowood has a duty to indemnify, the applicable limit of the
                                     6
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 7 of 12


1    Because the issue of insurance coverage was not “actually

2    litigated” in the R&L Action, the City does not contend--nor

3    could it--that Arrowood is collaterally estopped from litigating

4    the issue of insurance coverage in this case.         See Clark v. Bear

5    Stearns & Co., Inc., 966 F.2d 1318, 1320–21 (9th Cir. 1992).

6    Rather, the City contends that the court’s findings of fact in

7    its two Summary Judgment orders and its Divisibility Order from

8    the R&L Action negate allegations in Arrowood’s complaint that

9    the Sudden and Accidental and Owned Property Exclusions apply,

10   such that dismissal is appropriate.        See Fed. R. Civ. P.

11   12(b)(6).

12               The City points out that these orders were attached to

13   the Stipulated Judgment as exhibits and expressly incorporated

14   into the Judgment “as though stated in full,” (see Stipulated

15   Judgment at 2-3), and that Arrowood itself attached the

16   Stipulated Judgment as an exhibit to its complaint (see FAC, Ex.

17   F).

18               As a preliminary matter, the court did not make any

19   findings of fact in its prior summary judgment Orders.           When

20   evaluating a motion for summary judgment, the court merely
21   assesses the evidence submitted by the parties to determine

22   whether a genuine dispute of material fact exists--that is,

23   whether a “dispute[] over facts that might affect the outcome of

24   the suit under the governing law” exists.         See Fed. R. Civ. P.

25   56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

26   The court does not resolve factual disputes or make findings of
27
     Arrowood Policies is $500,000.       (See generally Mot. to Dismiss;
28   FAC ¶¶ 54-59.)
                                          7
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 8 of 12


1    fact; factual determinations are expressly reserved for the jury

2    at trial.    See id.   There were therefore no “findings of fact” in

3    the court’s prior summary judgment Orders.

4                The court’s Divisibility Order is on slightly different

5    footing because that Order was issued after the court held a

6    three-day evidentiary hearing and made findings of fact.             (See

7    generally Divisibility Order.)       The court’s findings, however,

8    did not concern the issue of insurance coverage--rather, the

9    court found that the R&L defendants’ contribution to the

10   environmental harm at the Site was not divisible from other

11   operator’s contributions.      (See Divisibility Order at 28.)         Thus,

12   while the court may consider the findings made in its

13   Divisibility Order because the Order was attached to Arrowood’s

14   complaint as an exhibit, see Fed. R. Civ. P. 10(c) (a “copy of a

15   written instrument that is an exhibit to a pleading is part of

16   the pleading for all purposes”); Lee v. City of Los Angeles, 250

17   F.3d 668, 688 (9th Cir. 2001) (courts may properly consider

18   material submitted as part of the complaint on a motion to

19   dismiss without converting the motion to dismiss into a motion

20   for summary judgment), as the following analysis shows, these
21   findings certainly do not establish, as a matter of law, that the

22   Arrowood Policies provide coverage in this case.

23               Under the Arrowood Policies, Arrowood owes no duty to

24   indemnify if either the Pollution Exclusion or the Owned Property

25   Exclusion applies.     (See FAC ¶¶ 10.)     Though it is the nominal

26   defendant in this action, the City ultimately bears the burden in
27   this action of establishing that neither exclusion applies.             See

28   ABM Indus., Inc. v. Zurich Am. Ins. Co., No. C 05-3480 SBA, 2006
                                          8
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 9 of 12


1    WL 2595944, at *12 (N.D. Cal. Sep. 11, 2006), aff’d in part sub

2    nom. ABM Indus., Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh,

3    291 F. App’x 800 (9th Cir. 2008); State of Cal. v. Allstate Ins.

4    Co., 45 Cal. 4th 1008, 1036 (Cal. 2009) (“The insured under a

5    third party liability policy has the burden of proving a covered

6    act or event was a substantial cause of the injury or property

7    damage for which the insured is liable, and this burden extends

8    to showing the causal act or event was within an exception to a

9    policy exclusion when the insurer has shown the exclusion

10   applicable.”).

11               When determining whether an event is “sudden and

12   accidental,” the court must first determine which “particular

13   discharges or discharges . . . gave rise to [the] property

14   damage.”    See Allstate, 45 Cal. 4th at 1021.       The California

15   Supreme Court has instructed that it is the “discharge,

16   dispersal, release, or escape” of contaminants from confinement

17   or containment into the broader environment, rather than the

18   initial deposition of the contaminant or pollutant into

19   confinement, that matters for purposes of the analysis.              See id.

20   Once the court has determined the discharges that are at issue,
21   it then must evaluate each discharge separately to determine

22   whether it was “sudden,” “accidental,” “non-trivial and

23   indivisible,” and a “substantial factor” in the insured’s

24   liability.    See id. at 1036-37.

25               Arrowood identifies several categories of discharges

26   which it alleges were not “sudden and accidental,” but rather
27   gradual, foreseeable, intentional, or trivial.          (See FAC ¶¶ 27-

28   47.)   First, Arrowood alleges that releases occurred as part of
                                          9
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 10 of 12


1     the metal plating process, when Stockton Plating employees would

2     place bumpers into a series of tanks filled with dissolved

3     nickel, copper, and chromium solutions.        (FAC ¶ 35.)    When

4     employees removed bumpers from the plating solutions or from

5     rinse tanks, fluids from the tanks and droplets of plating

6     solution or rinse solution would fall onto the floor.          (Id.)

7     Employees also occasionally dropped bumpers as they were removed

8     from plating and rinse tanks, causing fluids to splash onto the

9     ground.   (Id.)   Arrowood alleges that these “drag out” releases

10    were an “expected and intended part” of Stockton Plating’s

11    business practice and were “virtually certain to occur from the

12    nature of the plating operations.”       (Id. at ¶ 38.)

13               Second, the complaint alleges that, from 1973 to 1974,

14    Stockton Plating allowed plating rinse fluids to flow directly

15    onto the floor in the plating area.       (Id. at ¶ 36.)     Then, in

16    1974, employees placed dirt and gravel on the exterior of the

17    building to prevent fluids from exiting the building through the

18    man-made hole.    (Id.)   These nonpermanent, permeable dirt and

19    gravel walls eroded several times, causing plating fluids to

20    escape, and employees to rebuild the wall with additional dirt
21    and gravel.    (Id.)

22               Third, Arrowood alleges that releases occurred when

23    Stockton Plating employees would straighten, grind, and polish

24    bumpers on the Site, causing shavings from bumpers to fall onto

25    the floor or to be dispersed into the air.        (FAC ¶ 34.)    The

26    grinding and polishing room contained a collector powered by a
27    large fan that gathered dust into a bag, and a janitor swept the

28    grinding and polishing rooms at the end of each day, emptied the
                                          10
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 11 of 12


1     dust collector bag, and placed dust and shavings into a dumpster

2     outside of the building.      (Id.)

3                Although Arrowood alleges that two fires occurred in in

4     1973 and 1985 in the grinding and polishing rooms, Arrowood

5     alleges that these fires did not result in the release of

6     contaminants or pollutants because the fires did not damage the

7     plating area, the plating tanks were covered at the end of each

8     work day, preventing the release of fluids, and the grinding and

9     polishing rooms were cleaned of their dust and metal shavings at

10    the end of each day.     (See FAC ¶¶ 41-45.)

11               The findings from the court’s Divisibility Order do not

12    even come close to establishing that any of these alleged

13    discharges were “sudden and accidental.”        Case law has

14    established that the term “accidental” for purposes of the sudden

15    and accidental inquiry means “an unexpected or unintended

16    discharge.”    Allstate, 45 Cal. 4th at 1020.       “Sudden” means “an

17    unexpected event that is abrupt or immediate in nature,” Shell

18    Oil Co. v. Winterthur Swiss Ins. Co., 12 Cal. App. 4th 715, 755

19    (1st Dist. 1993), and an “unexpected” event has further been

20    defined as one where “the insured did not know or believe that
21    the event was substantially certain or highly likely to occur,”

22    A-H Plating v. Am. Nat’l Fire Ins. Co., 57 Cal. App. 4th 427, 435

23    (2d Dist. 1997).

24               The court simply did not make any findings in its

25    Divisibility Order as to whether Stockton Plating employees knew

26    or believed that any of the discharges at issue in the case were
27    “substantially certain or highly likely” to occur.          (See

28    Stipulated Judgment, Ex. F.)      And though the court found that the
                                            11
     Case 2:21-cv-00397-WBS-JDP Document 21 Filed 05/04/21 Page 12 of 12


1     R&L defendants’ overall contribution to the environmental harm at

2     the Site was not divisible from the contributions of other

3     operators, the court made no findings regarding whether the harm

4     caused by any particular R&L discharges could be separated from

5     the harm caused by other R&L discharges.        (See generally

6     Divisibility Order.)     The court also made no findings as to

7     whether certain releases identified by the parties, including

8     those caused by the 1973 and 1985 fires and the 1986 rain event,

9     were “trivial” or a “substantial factor” in the R&L defendants’

10    liability.    See Allstate, 45 Cal. 4th at 1036.

11               Arrowood has adequately stated a claim that it is

12    entitled to declaratory relief based on the applicability of the

13    Arrowood Policies’ Pollution Exclusion.        Because the City must

14    show that both the Pollution Exclusion and the Owned Property

15    Exclusion do not apply in order to prevail, the court need not

16    reach the question of whether established facts sufficiently

17    negate Arrowood’s allegations regarding the Owned Property

18    Exclusion.

19               IT IS THEREFORE ORDERED that Defendant City of West

20    Sacramento’s Motion to Dismiss (Docket No. 11) be, and the same
21    hereby is, DENIED.

22    Dated:   May 4, 2021

23

24

25

26
27

28
                                          12
